*475OPINION
BY THE COURT:
The above entitled cause is now being determined on appellee’s motion to dismiss appellant’s appeal for failure to prosecute action.
It appears that the appeal was filed on April 17, 1943, by Maude Ayers McCarty. Since that time appellant has not filed assignments of errors or brief. For some seven years, or more, we have been adhering strictly to the rule requiring briefs to be filed within the time prescribed, unless for good' cause shown, extension of time be granted. The within case very clearly falls within the rule and hence the appeal will be dismissed.
Costs in this court will be charged against' the appellant.
Cause will be remanded to the trial court for collection of costs and any further proceedings that may be required under the law.
BARNES, P. J., HORNBECK, J., and GEIGER, J., concur.